Name: Political and Security Committee Decision (CFSP) 2015/958 of 17 June 2015 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED) (EUNAVFOR MED/1/2015)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  defence;  European construction;  regions and regional policy;  natural environment
 Date Published: 2015-06-20

 20.6.2015 EN Official Journal of the European Union L 156/24 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/958 of 17 June 2015 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED) (EUNAVFOR MED/1/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED) (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Decision (CFSP) 2015/778, the Council authorised the Political and Security Committee to take decisions on the appointment of the EU Force Commander for EUNAVFOR MED. (2) The EU Operation Commander has recommended the appointment of Rear Admiral Andrea GUEGLIO as the EU Force Commander for EUNAVFOR MED. (3) The EU Military Committee supports that recommendation. (4) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral Andrea GUEGLIO is hereby appointed EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED). Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 June 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 122, 19.5.2015, p. 31.